AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled)

 

 

Page l of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
United States of America JUDGMENT IN A CRIMINAL CASE
V' (For Offenses Committed On or After November 1, 1987)
Cristian Jasinto HernandeZ-Ramos Case Number: 3:18'mj`22708'RNB
Gerardo A Gonz_all§;w,.,m..:.,j.. … .. /. ~

Defena'ant ’s Attomey

REGISTRATION NO. _807792_98

THE DEFENDANTZ
pleaded guilty to count(S) 1 Of COmplath

 

 

 

|:| Was found guilty to count(s) _
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

Title & Section Nature of Offense Count Numbergs[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)

:-g.n.=m.,.m=.
`. ._w;~m.-r_=;: mauan

o_
,-<:D

 

l:| Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
|:l Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstancesl

Tuesday, November 13, 2018
Date of Imposition of Sentence

/M/

Ho"No“RABL/E Ro'BERT N. BLoCK
UNITED STATES MAGISTRATE JUDGE

_ 3:18-mj-22708-RNB

 

